DETAILED ACTION
	Claims 1-4, 8-11, and 13-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on March 12, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on January 19, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 102
Claims 11 and 13-17 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (Ageing Research Reviews, 2010, 354-362) as evidenced by Zhou et al. (J. Agric. Food Chem., 2016, 2223-2237).
The Applicant has traversed the rejection on the grounds that while Zhou et al. provides evidence that the compounds of the instantly claimed method are present in the wolfberry of Ho et al., that the compounds are not present in a therapeutically effective amount.  A declaration under 37 CFR 1.132 made by Zheng-Qun Zhou provides evidence that the compounds of the invention do not provide any effect at a concentration of 2µM, which is in line with the concentrations tested by Ho et al.
The Examiner has carefully considered the traversal and the declaration by Zheng-Qun Zhou, but must disagree for the following reasons.  Firstly, there is no definition in the disclosure as to what constitutes a therapeutically effective amount of the instant compounds for the instantly claimed method.  The Applicant has provided evidence in the declaration by Zheng-Qun Zhou that the instantly 
Previous Claim Objections
Claim 18 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claim is still dependent on a rejected base claim, and the objection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (Ageing Research Reviews, 2010, 354-362) as evidenced by Zhou et al. (J. Agric. Food Chem., 2016, 2223-2237).
Ho et al. teach that wolfberry provides direct protection against ABeta neurotoxicity, which plays a central role in Alzheimer’s disease pathology.  See page 358, section 6.1.3.  Zhou et al. teach the compounds present in instant claim 16 are present in wolfberry.  See page 2223, second column.  
While Ho et al. do not explicitly mention the compounds of Formula I, Zhou et al. establishes that the compounds naturally occur in wolfberry and were inherently present in the wolfberries used by Ho et al.  Therefore, the method is anticipated.  With respect to claim 17, the berries contain water, which is a pharmaceutically acceptable excipient, making the berries themselves a pharmaceutical composition.  With respect to claims 14 and 15, the claims only limit the optional pharmaceutically acceptable salt, and therefore the free compound would still read on the claims.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 11 and 13-17 are rejected.  Claim 18 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626